                                                                     CLERK'S OFFICE U.8.DISTRICT COURT
                                                                              AT ABINGDON,VA
                                                                                    FILED

                                                                                JAN - ?2222
                      IN THE UNITED STATESDISTRICT COURT
                     FO R TH E W E STER N D ISTRIC T O F V IR G IN IA         JUL     .DUDLEY,CLERK
                                 A BIN G D O N D IW SIO N                     BYê
                                                                                    DEPUTY CLERK
U M TED STA TES O F A M ER ICA

              V.                             CaseNo./:& Je ?
QUANTE LEON BOOKER
                                       INDICTM ENT
                                       CO IJN T O N E

       The G rand Jtlry chargesthat:

       1.     On oraboutSeptember 10,2019,QUANTE LEON BOOKER,in the W estem
DistrictofVirginiaand elsewhere,knowinghehadpreviouslybeen convictedin acourtofacrim e

punishablebyimprisonmentforaterm exceedingoneyear,knowinglypossessedafireann (aHi-
Point9mm RifleM od.No.995),andthefireann wasinandaffectingcommerce.
              2.      A11inviolation of18U.S.C.jj922(g)(1)and924(a)(2).


                               NO TICE O F FO R FEITU RE

       1.     Upon conviction ofone orm ore ofthe felony offensesalleged in tllisIndictm ent,

the defendantshallforfeitto theUnited Statespursuantto Title 18,United States Code,Section

924(d)andTitle28,United StatesCode,Section2461(c),anyfirearmsandammllnitioninvolved
in thecomm ission oftheoffense.

              The property to be forfeited to the United Statesincludesbutisnotlimited to the

followingproperty:

                   FIREA R M

                      (1) Hi-point9mm RifleMod.No.995(Serial#E67285)

                                        Pagei.of2
USAO #2020R00016
 Case 1:20-cr-00001-JPJ-PMS Document 1 Filed 01/07/20 Page 1 of 2 Pageid#: 1
            3.      lfany oftheabove-described forfeitableproperty,as aresultofany actorom ission

      ofthedefendant:

                 a. cnnnotbelocated upontheexerciseofduediligence;
                 b. hasbeen transferred orsold to,ordeposited with athird person;
                 c. hasbeenplacedbeyéndthejurisdictionoftheCourt;
                 d. hasbeen substantially dim inished in value;or
                 e. hasbeen com mingled with otherproperty which cannotbe
                    subdivided withoutdifficulty;

      itistheintentoftheUnited Statesto seek forfeitureofany otherproperty ofthe defendantup to

      thevalueoftheabove-describedforfeitableproperty,pursuantto21U.S.C.j853û$,including
      butnotlimited to aboveproperty.


      ATRUEBILL,this / dayofJanuary,2020.
                                                       s/Grand Jury Foreperson

                      r
ywj   THOM AS T.'CULLEN
 I UnitedStatesAttorney




                                              Page2 of2
      USA O#2020R00016
       Case 1:20-cr-00001-JPJ-PMS Document 1 Filed 01/07/20 Page 2 of 2 Pageid#: 2
